Citation Nr: 0900062	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-14 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left eye disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1943. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.    

The veteran submitted evidence in May 2006 that was not 
considered by the RO.  In December 2008, the veteran, through 
his representative, submitted a waiver of the veteran's right 
to initial consideration of the new evidence by the RO.  38 
C.F.R. §§ 19.9, 20.1304(c) (2008).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The competent medical evidence of record does not show that a 
left eye disability was caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing medical care or due 
to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a left 
eye disability are not met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the veteran was sent a VCAA letter in January 2004 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim for compensation under 38 U.S.C.A. § 1151 and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded a VA medical examination 
in March 2006.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran contends that he incurred an eye disability after 
surgery performed at the VA Medical Center.  The evidence 
shows that the veteran had cataract surgery on his left eye 
in December 2002.  The veteran contends that the surgery 
resulted in decreased vision.  

When a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death as the 
result of VA training, hospitalization, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2008).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2008).  To establish causation, the evidence must 
show that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1) (2008).  Hospital care or 
medical or surgical treatment cannot cause the continuance or 
natural progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen. The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32. 38 C.F.R. § 3.361(d)(2) (2008).

The March 2006 VA Compensation and Pension Examination shows 
that the veteran underwent phacoemulsification with the 
implantation of an anterior chamber intraocular lens on 
December 13, 2002.  During the surgery, there was a rupture 
of the posterior capsule and an anterior vitrectomy.  An 
anterior chamber intraocular lens was placed following the 
removal of the cataract.  The examiner found that the 
cataract surgery was complicated in that he had posterior 
capsular rupture.  This was an accepted complication in 1-5 
percent of cases.  The examiner found that the complication 
was handled appropriately with the anterior vitrectomy and 
the implantation of an anterior chamber intraocular lens.  

On the first preoperative day, the veteran's visual acuity in 
the left eye was described as counts fingers.  On December 
17, the visual acuity in the left eye corrected to 20/80 with 
7 diopters of corneal stigmatism.  On January 9, 2003, two 
sutures were removed because of the corneal stigmatism.  The 
removal of sutures was uneventful without any wound leakage.  
The examiner found that there was some induced stigmatism and 
the removal of the sutures was appropriate to control and 
reduce the stigmatism.  The examiner noted that it was not 
necessary to ever remove sutures and frequently the sutures 
can be left until they biodegrade, which could take many 
years.  The examiner concluded that sutures can be removed 
for control of the stigmatism, as in the veteran's case.  

The veteran missed his next follow up appointment.  On 
January 27, 2003 the veteran and his wife reported a history 
of a white spot in his eye for 4 days.  The veteran's visual 
acuity was described as counts fingers at 3 feet.  He had a 
suture abscess which was extending as a corneal ulcer towards 
the central cornea.  The abscess became strep pneumonia and 
the veteran continued to improve.  By February 2, 2003, his 
visual acuity was in the 20/400-20/200 range.  The examiner 
found that the suture abscess and the infection was a problem 
that arose from no fault of the treating surgeons and was 
something that could arise somewhat spontaneously.  The 
examiner found that leaving the sutures in did not 
precipitate or cause the suture abscess.  The examiner noted 
that the veteran's four day delay in seeking medical 
attention and failure to follow up in an appropriate fashion 
could have worsened the condition that could have been 
ameliorated if treatment has been started sooner.  

In March 2003, a YAG posterior capsulotomy was performed on 
the left eye.  Evaluations were performed to rule out cystoid 
macula edema.  Periocular injections of steroids were given 
and an intravenous fluorescent angiogram revealed no edema.  
There were retinal pigment epithelial alterations.  The 
veteran was referred for a contact lens evaluation for his 
visual acuity in May 2003.  The veteran's best visual acuity 
was 20/400.  There was no further treatment.   

The examiner concluded that the veteran had a complicated 
cataract course which was treated appropriately.  
Unfortunately, he developed an infection process in his 
cornea which led to decreased vision.  The examiner opined 
that this was not the fault of the treating physicians.  

In this case, although the veteran has an additional 
disability, decreased vision in his left eye, there is no 
evidence that the VA physicians acted outside the standard of 
care.  The evidence of record does not show that the VA 
physician acted with carelessness, negligence, lack of proper 
skill or error in judgment when the veteran was provided with 
hospital care, medical or surgical treatment.  Based on a 
review of the medical evidence of record, the Board finds 
that VA exercised the degree of care that would be expected 
of a reasonable health care provider in providing the 
surgical and follow up treatment to the veteran for his eye 
disability.   

Additionally, the evidence of record shows that the veteran 
consented to the surgery.  Documents dated in November 2002 
show that the veteran gave his informed consent for the 
removal of the cataract and placement of an intraocular lens 
in his left eye.  The documents show that the veteran was 
informed of the treatment and procedures for his left eye.  
He was also informed of the indications, risks, benefits, 
alternative treatments and likelihood of success.   The 
veteran was specifically informed of the risk of bleeding, 
infection, additional surgery and loss of vision.  As such, 
the Board finds that the VA did not act without the 
veteran's consent.  Finally, the VA examiner concluded that 
the rupture was an accepted complication in 1-5 percent of 
cases.  As such, the complication as well as the risk of 
loss of vision was reasonably foreseeable.  

As there is no objective medical evidence showing fault on 
the part of the VA, the preponderance of the evidence is 
against this claim and the benefit-of-the-doubt rule does not 
apply.  The veteran's claim for compensation under 38 
U.S.C.A. § 1151 for a left eye disability must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for a left eye 
disability is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


